UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 10, 2009 Vitran Corporation Inc. (Exact name of registrant as specified in its charter) ONTARIO, CANADA 000-26256 Not applicable (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 185 The West Mall, Suite701, Toronto, Ontario, Canada M9C 5L5 (Address of principal executive offices) (Zip code) (Registrant’s telephone number, including area code) 416-596-7664 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8. Other Events On February 10, 2009, the Registrant issued the press release attached hereto as Exhibit 99.1, and such press release is incorporated in its entirety by reference herein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VITRAN CORPORATION INC. By: /s/ Sean P. Washchuk Name: Sean P. Washchuk Date:February 10,2009 Title: Vice President Finance and Chief Financial Officer EXHIBIT INDEX Exhibit Description of Exhibit 99.1 Vitran Reports 2008 Year-End and Fourth Quarter Operating Results
